UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2314


TYRONE HURT,

                    Plaintiff - Appellant,

             v.

FIFTY (50) STATES; UNITED STATES OF AMERICA,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:18-cv-02916-RDB)


Submitted: February 21, 2019                                 Decided: February 25, 2019


Before GREGORY, Chief Judge, and AGEE and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tyrone Hurt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tyrone Hurt appeals the district court’s order finding that the pleadings filed in

this case do not state a cognizable claim and, in accordance with a prefiling injunction,

ordering the case closed. We have reviewed the record and find no reversible error.

Accordingly, we grant leave to proceed in forma pauperis and affirm for the reasons

stated by the district court. Hurt v. Fifty (50) States, No. 1:18-cv-02916-RDB (D. Md.

Sept. 24, 2018). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                            AFFIRMED




                                           2